UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW MEXICO
In re: Chapter ll
ROMAN CATHOLIC CHURCH OF THE Case No.: 18-13027-tl l

ARCHDIOCESE OF SANTA FE, a New
l\/Iexico corporation sole,

Debtor.

STIPULATED ORDER GRANTING AND CONDITIONING RELIEF FROM
STAY BETWEEN DEBTOR AND DEFENDANT J.W.

THIS MATTER came before the court upon the motion to approve this stipulated order
agreed to by and between the Roman Catholic Church of the Archdiocese of Santa Fe, a NeW
MeXico Corporation sole, the debtor and debtor-in-possession (the “Debtor”) (the “Debtor”), by
counsel, and Defendant J.W., by counsel, to modify the automatic stay provided for in Bankruptcy
Code §362 to the extent and on the conditions set out beloW. The parties are represented by counsel
as shown by their approvals below.

Based upon the stipulations of Sister and Debtor, THE CGURT FINDS:

l. On December 3, 20l8 (the “Petition Date”), the Debtor commenced this
Bankruptcy Case by filing a voluntary petition for relief under Chapter ll of the Bankruptcy
Code.

2. The Debtor is authorized to operate its businesses as a debtor-in-possession
pursuant toll U.S.C. §§ llO7(a) and 1108.

3. The Unsecured Creditors Committee Was appointed in this case on December 18,
2018 at Docket # 53.

4. On October lZ, 2018, Thomas Paickattu filed his Complaint for Retaliatory
Discharge and Civil Racketeering in the Second Judicial District Court for the State of New

Mexico (the “State Court”) commencing Cause No. D-ZOZ-CV-2018-07481 (the “State Court

    

EXH|B|T
b

’.b"
Case 18-13027-t11 Doc 109-1 Filed 03/05/19 Entered O @5/19 A:l$:l£? Pag 1 of 3

Action”).

5. Gn December 4, 2018, J.W. filed an Unopposed Motion to Reform the Complaint
and Seal the Record (the “State Court Motion”), and submitted an Unopposed Grder to Reform
the Complaint and Seal the Record (the “State Court Order”). A redacted copy of the State Court
Order is attached hereto as Exhibit A.

6. On March 5, 2019, J.W. filed the Motion to Approve Stipulated Order Granting
and Conditioning Relief From Stay (Doc. No. lO9)(the “l\/Iotion”) for the sole purpose of
modifying the automatic stay to allow for the State Court Order to be entered by the State Court.

7. Copies of the Motion, along with a copy of this stipulated order, were served in
accordance with Bankruptcy Rule 4001(d)(l) on the creditors shown on the list filed pursuant
to Bankruptcy Rule l()O7(d), and the office of the U.S. Trustee. Notice (Doc. No. llO) of the
filing of the motion with a copy of this stipulated order attached was transmitted also to those
who received notice via the notice transmission facilities of the case management and electronic
filing system of the Bankruptcy Court (“CM-ECF”) and by first class, postage prepaid, United
States Mail to all those not subject to service by CM-ECF, including the Debtor. The motion
and notice were sufficient under the circumstances and no further notice of this stipulated order
is required

8. J.W. and Debtor have stipulated to this order, conditioned on Court approval, after
notice as described above.

IT lS THEREFORE ORDERED, ADJUDGED AND DECREED that:

A. The stay provided for in Bankruptcy Code §362 is modified for the sole purpose of
permitting Sister to seek entry of the State Court Order by the State Court.

B. The stay will remain in effect as to the Debtor for all other purposes

C. This Order shall be immediately effective.

### END OF ORDER ###

CaSe 18-13027-'[11 DOC 109-1 Filed 03/05/19 Entered 03/05/19 11218:19 Page 2 Of 3

Respectfully submitted,
CURTIS AND LUCERO

/s/Laura R. Callancm Esq. (submitted electronically 3/5/20]9)
215 Central Ave. NW Third Floor

Albuquerque, NM 87102

'l`elephone (505) 243-2808

Facsimile (505) 242-0812

e-mail: lzitii';i”'z?`,cili'ti.~;lax\’lirni.<)i‘<l

Attorney for Defendant J.W.

Approved by:

WALKER & ASSOCIATES, P.C.

/s/ Stephanie L. Schaeffer

Stephanie L. Schaeffer

500 Marquette Ave NW, Suite 650
Albuquerque, NM 87102

Telephone: (505) 766-9272

e~mail: sschacl`l"er‘d‘\x’all§crla\'\p<:.con'i
Al‘torneysfor Debtor

CaSe 18-13027-'[11 DOC 109-1 Filed 03/05/19 Entered 03/05/19 11218:19 Page 3 Of 3

